UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                     12 Cr. 798   (LAP)

REZA OLANGIAN,                                     ORDER

                      Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

     As set out in counsel's letter dated January 22 (dkt. no.

159), Mr. Olangian was transferred out of the MCC to a facility

in California on or about August 14, 2019.       During the transfer,

his legal materials were lost and, apparently, cannot be

recovered.

             The Court reiterates its recommendation to the Bureau

of Prisons made during sentencing (dkt. no. 144, p. 26) that Mr.

Olangian be housed at the MCC through the pendency of his appeal

so that he can confer more easily with his attorney.         It is also

the Court's recommendation that Mr. Olangian be permitted access

to a computer so he can review the voluminous files in his case

and assist counsel with this appeal.

     SO ORDERED.

Dated:       New York, New York
             February __f,__, 2020



                              LORETTA A. PRESKA
                              Senior United States District Judge

                                     1
